Citation Nr: 0111984	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  99-16 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Evaluation of right-sided hearing loss, currently rated as 
noncompensably disabling.

2. Entitlement to service connection for left-sided hearing 
loss disability.

3. Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Army from 
October 1962 to October 1965.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant has an average pure tone decibel loss in 
the service-connected right ear of 55 decibels with 80 
percent speech recognition.

2.  The appellant has a hearing loss disability of the left 
ear as defined by VA law; but there is no medical evidence of 
record relating the appellant's current hearing loss 
disability to his period of active military service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
right-sided hearing loss are not met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000);Veterans Claims Assistance Act of 
2000, Pub.L. No. 106-475, §  4, 114 Stat. 2096,___(2000)(to 
be codified at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.321, Part 
4, Diagnostic Code 6100 (2000).

2.  A left-sided hearing loss disability was not incurred in, 
or aggravated by, service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub.L. No. 106-475, §  4, 114 Stat. 2096,___(2000)(to 
be codified at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

This case arises from the appellant's application for 
service-connection for bilateral hearing loss, which was 
granted for the right ear at the noncompensable disability 
level and denied for the left ear by a December 1998 rating 
decision.

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. § 5102).  
VA has also secured all VA records that the appellant has 
indicated are pertinent to his claim, and VA has satisfied 
its duty with respect to such records and with receipt of 
sufficient information to proceed.  VA's duty to assist the 
claimant in this regard accordingly has been satisfied.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b) and (c)).  In addition, the appellant has 
been advised of the evidence that would be necessary for him 
to substantiate his claim, by means of the statement of the 
case and supplemental statement of the case, which were 
issued during the appellate process.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C. 
§ 5103(a)).  The requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (2000), with regard to notice and development of the 
appellant's claims, have been satisfied.


II.  Evaluation

The appellant contends that the noncompensable evaluation 
assigned his service-connected right-sided hearing loss 
disability does not reflect adequately the severity of his 
hearing loss disorder.  Because the appellant has perfected 
an appeal as to the assignment of the initial rating 
following the initial award of service connection, the Board 
is required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (2000).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2000).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85.  Evaluations of hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.

In order to evaluate the degree of disability from service-
connected defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85(b) (2000).  Disability 
evaluations for hearing loss are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992).

In the present case, the appellant's defective hearing is 
rated under diagnostic code 6100.  During the pendency of 
this appeal, on May 11, 1999, the criteria for rating 
defective hearing were revised.  When a law or regulation 
changes during the pendency of an appeal, the Board must 
evaluate the disability under the version most favorable to 
the claimant, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet.App. 308 (1991).  The Board has 
reviewed the appellant's claim under both the "old" and "new" 
criteria, and based on this review, it finds that the new 
criteria are not more favorable to the appellant.  The new 
criteria are more beneficial to more profoundly deaf 
veterans.  See 64 Fed. Reg. 90, 25202-25210 (1999).  
Therefore, the Board need not remand this claim to the RO for 
initial consideration of the effect of the new criteria on 
the appellant's claim as there is no prejudice to the 
appellant with the Board's immediate consideration of the 
claim.  Bernard v. Brown, 4 Vet. App. 384, 393- 394 (1993).
On VA audiometric evaluation in October 1998, there was an 
average pure tone decibel loss of 55 in the right ear with 80 
percent speech discrimination.  On VA audiometric evaluation 
in January 2000, there was an average pure tone decibel loss 
of 48 in the right ear with 88 percent speech discrimination.

According to the October 1998 findings, which are more 
favorable to the appellant, the appellant has Level IV 
auditory acuity in his right ear.  38 C.F.R. § 4.85, Table VI 
(1998).  The numeric designation of hearing impairment in the 
nonservice-connected right ear is considered to be I.  See 38 
U.S.C.A. § 1160(a)(3) (West 1991).  The percentage evaluation 
provided by the schedule is 0.  38 C.F.R. § 3.385(b), Table 
VII Diagnostic Code 6100 (1998).  The Board notes that the 
percentage evaluation provided by the revised schedule is 
also 0.

The Board acknowledges the appellant's sworn testimony that 
he experiences difficulty hearing high pitched sounds.  
However, the Board finds that the appellant's hearing deficit 
has not been shown to be of such severity to warrant a 
compensable evaluation under the applicable schedular 
standards.  In reaching this decision, the Board considered 
the complete history of the disability at issue as well as 
the current clinical manifestations and the effect the 
disability has on the earning capacity of the appellant.  38 
C.F.R. §§ 4.1, 4.2, 4.41.  In addition, the Board considered 
the applicability of the benefit-of-the-doubt doctrine under 
38 C.F.R. § 3.102, but as there was not an approximate 
balance of positive and negative evidence in the record, 
reasonable doubt could not be resolved in the appellant's 
favor.

Accordingly, in view of the above, the Board finds that the 
claim must be denied as the criteria for a compensable 
evaluation are not met and that there is no basis for staged 
ratings.  See Fenderson, supra.

III.  Service Connection

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).

Service connection is presumed if a veteran manifests a 
chronic disease, such as arthritis, to a degree of at least 
10 percent within one year after separation from service.  38 
U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).

Entitlement to service connection  for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(2000), which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC test are 
less than 94 percent.

In this case, the appellant seeks service connection for 
left-sided hearing loss.  Service medical records reflect 
that, on enlistment examination in October 1962, audiometry 
readings at the 500, 1000, 2000 and 4000 Hertz frequencies 
showed a pure tone decibel loss of 10, 5, 5 and 25 in the 
left ear, respectively.  The appellant did not complain of 
hearing loss.  On separation examination in August 1965, the 
audiometry readings for the same frequencies were 10, 10, 10 
and 25 in the left ear, respectively.  On the history portion 
of that examination, there were no complaints of hearing loss 
or history of acoustic trauma.  In February 1998, the 
appellant filed an application for compensation and reported 
that he sustained hearing loss in service from training in 
the rifle and grenade range.  No post service medical 
treatment for ear or hearing problems was reported.

In October 1998, a VA audiometric examination was conducted.  
The appellant reported that he was in the military for three 
years and worked in a machine shop for 28 years.  Pure tone 
thresholds in decibels for the 500, 1000, 2000, 3000 and 4000 
Hertz frequencies were 20, 15, 30, 85 and 90 in the left ear, 
respectively, with 80 percent speech discrimination.  On VA 
audiometric examination in February 2000, the pure tone 
thresholds in decibels for the same frequencies were 15, 10, 
25, 80 and 85 in the left ear, respectively, with 92 percent 
speech discrimination.  At this examination, the appellant 
reported that a grenade exploded beside his left ear during 
basic training.  The diagnosis was moderate precipitous 
sensorineural hearing loss.

While the medical evidence of record establishes that the 
appellant has a hearing loss disability, as defined by 
38 C.F.R. § 3.385 for VA purposes, hearing loss is not 
related to service other than by the appellant and the weight 
of the evidence of record is simply against his claim.  The 
appellant alleges that he has hearing loss due to a grenade 
explosion beside his ear during basic training.  However, 
service medical records are negative for this incident or 
significantly decreased hearing acuity in the left ear upon 
discharge.  Although the appellant's hearing acuity had 
diminished an additional 5 decibels at the 1000 and 2000 
Hertz frequencies between the appellant's entrance into 
service and his separation therefrom, a hearing loss 
disability as defined by the VA was not shown in service.  
Although a hearing loss disability need not be demonstrated 
during service, it is one factor to be considered.  Hensley 
v. Brown, 5 Vet. App. 115 (1993).  Furthermore, there is no 
documented evidence of hearing loss disability for more than 
30 years following the appellant's service discharge.  In 
regard to the finding of a 25-decibel loss at 4000 Hz, such 
finding was noted at entrance and at separation.  (See 
Hensley, disclosing that there may be normal hearing, hearing 
loss and hearing loss disability.)  The appellant is 
competent to report his symptoms of hearing difficulty 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, he is not 
competent to provide medical nexus evidence that relates the 
currently shown hearing loss to disorder to his active 
service.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992); 
Moray v. Brown, 5 Vet.App. 211 (1993).  Moreover, service 
connection may not be predicated on lay assertions of medical 
causation or medical diagnosis.  Lathan v. Brown, 7 Vet.App. 
359, 365 (1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  At 
this time, there is no competent evidence relating the remote 
hearing loss disability to any incident of service.

In view of the above discussion, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for left-sided hearing loss and that the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 C.F.R. § 3.102 
(2000).


ORDER

A compensable evaluation for right-sided hearing loss is 
denied.

Service connection for left-sided hearing loss is denied.


REMAND

The appellant seeks service connection for peptic ulcer 
disease.  Service medical records show that the appellant was 
hospitalized for 5-days with a diagnosis of gastroenteritis.  
In April 1965, a medical consultation was obtained to rule 
out the presence of peptic ulcer disease because the 
appellant had vomited blood.  It was concluded that the 
appellant had swallowed a small amount of blood from chronic 
tonsillitis, gagged on that blood and vomited.  Service 
separation examination dated August 1965 is negative for 
history of stomach trouble and findings for a peptic ulcer, 
or other gastrointestinal disease.  In February 1998, the 
appellant filed an application for service connection for 
peptic ulcer disease, which he alleged was incurred in 
service.  In November 1999, the appellant testified that he 
had stomach problems in and since service due to a peptic 
ulcer disease.  In support of his claim, lay statements were 
received relating ulcers in and since service.

The RO denied this claim because evidence had not been 
submitted showing that peptic ulcer disease was incurred in 
service.  Since the RO last adjudicated this claim, there has 
been a significant change in the law.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The appellant should be scheduled 
for a VA examination to ascertain whether he has peptic ulcer 
disease and, if so, whether this disorder is related to the 
appellant's documented gastrointestinal problems in service.  
Additionally, the RO should request from the appellant the 
names and complete addresses of all medical care providers 
who treated him for peptic ulcer disease or stomach problems, 
generally, since service discharge.
Accordingly, this case is REMANDED for the following:

1.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated him for peptic ulcer disease or 
stomach problems, generally, since 
service discharge.  After securing the 
necessary authorization, where necessary, 
the RO should obtain all records of any 
treatment reported by the appellant.

2.  The appellant should be scheduled for 
a VA examination to determine whether he 
has any gastrointestinal (GI) disorder, 
specifically, peptic ulcer disease, and, 
if so, whether any currently shown GI 
disorder is related to the appellant's 
documented GI problems in service.  A 
complete rationale for all opinions 
expressed must be provided.  

3.  The veteran is informed that if he 
has or can obtain evidence that relates 
current peptic ulcer disease to service 
or establishes its existence within 1 
year of separation from service, he must 
submit that evidence to the RO.  The 
veteran is specifically informed that he 
has not submitted evidence that he has 
peptic ulcer disease. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals

 


